 

COMMITTED NAMB (if diftereat) Fe Jon. corpecdions | Tushitafte-

Bax F000 Lenten 1Z

ADDRESS INCLUDING OF INS ION

FOL Sluriday
0807-065 —

PRISON NUMBER (if applicable)

 

Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 1 of 6

 

UNITED STATES DISTRICT COURT
DISTRICT OF Ielaho

 

Cally Michee OM Grtyre

"PLAINTIFF,

DEFENDANT(S).

~ —h \Q_-oy- 295- Dav

_ _ ft o be e supplied by! the the Clerk _

 

 

 

‘CIVIL RIGHTS COMPLAINT
4 PURSUANT TO (Check one)
42 U.S.C. § 1983
CI Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

 

DosIrine. bomey
7

A. PREVIOUS LAWSUITS

i. Have you brought any other lawsuits in a federal court while a prisoner: 0) Yes No

2. If your answer to “1.”

is yes, how many?

Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
attached piece of paper using the same outline.)

 

CV-66 (7/97)

CIVIL RIGHTS COMPLAINT

Page 1 of 6

 
Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 2 of 6

a. Parties to this previous lawsuit:
Plaintiff

 

 

 

Defendants

 

b. Court

 

 

Docket or case number

 

d. Name of judge to whom case was assigned

 

e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it

appealed? Is it still pending?)

 

f. Issues raised:

 

 

 

g. Approximate date of filing lawsuit:

 

 

- h. Approximate date of disposition

B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

1. Is there a grievance progedure available at the institution where the events relating to your current complaint
occurred? 1 Yes No

2. Have you filed a grievance concerning the facts relating to your current complaint? O Yes tro

If your answer is no, explain why not The C onchacad of AL of een kak
not Devin Lrousld to List cant ll Aflen iy retecse

 

3. Is the grievance procedure completed? O Yes m No

If your answer is no, explain why not LL fuse b Ln Lorat pan
fe Aha gotten : / /

4. Please attach copies of papers related to the grievance procedure.

 

C. JURISDICTION

This complaint alleges that the civil rights of plaintiff Col / i”) Whichreg / Vl Gok Ure

(print plaintiff's name) /

who presently resides at be rdorel cotectnne| Tish fud 1 » f OQ Dor 5000, Shaciten, uf 3

(mailing address or place Of confinement)
_were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at

Ldelo Stefe Correcdiove| Lint Hi ovr , Bo Ldecho f

Prd
(nstitution/city where viblation occurred)

 

CIVIL RIGHTS COMPLAINT

CV-66 (7/97) Page 2 of 6

75

 
Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 3 of 6

on (date or dates) Ot , LOG mv _Mov t to 1

*~(Claim }) Claim Ty ° (Claim Ill)

NOTE: You need not name more than one defendant or allege more than one claim. If you are naming more than
five (5) defendants, make a copy of this page to provide the information for additional defendants.

 

 

1. Defendant a os l, va Ber. ney hea tf } 9 500-0 13. resides or works at
(full name of first defendant) ~ f
FHI 925 Accoss HA A- or, Heclong CA, 6113
(full address of first defendant)

Toleho Shope Cattectinnel — Qreer ~

(defendant's position and title, if any)

The defendant is. sued in his/her (Check one or both): individual U cticial capacity.

Explain how this defendant was acting under color of law:

 

 

Ee Dot shina Boing ae A rete
ollicer “gh Toleho bade breton! Le bidndier oer are

2. Defendant resides or works at
co (full name of first defendant) -

(full address of first defendant)

 

(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): 0 individual 0 official capacity.

Explain how this defendant was acting under color of law:

 

 

3. Defendant : resides or works at
(full name of first defendant) :

 

(full address of first defendant)

 

(defendant's position and fitle, if any)

The defendant is sued in his/her (Check one or both): 0 individual 1 official capacity.

Explain how this defendant was acting under color of law:

 

 

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97) Page 3 of 6

 
Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 4 of 6

4. Defendant ___ resides or works at
(full name of first defendant)

 

(full address of first defendant)

 

(defendant's position and fitle, if any)

- The defendant is sued in his/her (Check one or both): O individual O official capacity.

Explain how this defendant was acting under color of law:

 

 

5. Defendant - tesides or works at
—(full name of first defendant) oo

 

(full address of first defendant)

 

(defendant's position and title, if any)

The defendant is sued in his/her (Check one or both): Ol individual 1 official capacity.

Explain how this defendant was acting under color of law:

 

 

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97) Page 4 of 6

 
Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 5 of 6

-D. CLAIMS*
CLAIMI
The following civil right has been violated:

L ayes exdudel by cer Retney altile tneercerabe |
ct Thiho stede comect-one| fecliby oh of Corowa Oct LOL,
dha Al , Lale.

TOC an nail tA bu an RMcec phase vie re for pt
oMicer Botner tek catechins amedta —_anth fetA fe pertove bem
Cesilbn Lik me extucdion . v

 

 

ses cried cin LinuStard patton bor LOOL dy allow Klee
Becta. wp iho) pte gesbrtlo ND op Jebon of Ae pap bre chit

Lt icy wroncte| irnevontes bo. vk Aen in Segre spdive bor

fa capes ave. fer f ety extocted Shy Mices

Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without

  

 

 

 

citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
DEFENDANT (by name) did to violate your right.

* Th pel f2 ZO' ices Doshinn Barney at TAL,
ede cbprecdiona| Lush bedron “Ia$ Sentenceeh to  bedberel ome
foc tha hobbs acd trtorbion ahr cof or of lew of the pe di Pl

in this Cos$e,

 

 

© Joshinn Becher adenthed ty comin. teds oF bohbs ack tthe bun
C8 Contecd evel Abie, turk tris Gannicle de

 

6 OPhicar Spshne, Baine y di A rene Parycacle exturhon tan bas Co lor of |
lens 8/200 nud: dine’ by bri from Collin Ld Lay kyrr tahile Serving
GS On cer for Tdahe Ghebe Correcdions) Lidhdy ty ever Wake

. IDOC™ stilt heck been notied _ gevecol ti mes by felloes RY ices end
pnmades and fel to Somech able, dlc aedion Ly prdlecd We .

*If there is more than one claim, describe the addtional claim(s) on another attached piece of paper using the same
outline,

 

 

 

CIVIL RIGHTS COMPLAINT
CV-66 (7/97) Page 5 of 6

 
Case 1:19-cv-00295-DCN Document1 Filed 07/29/19 Page 6 of 6

E. REQUEST FOR RELIEF

I believe that I am entitled to the following specific relief:

As hy result ot Soshine Bemey th othin, mx. anh, le Lic

Waswrkd cf Tdaho Sek candud Lodde 1 Low
lost a Hitec ofl My [lee cm niecediyly. larpretdech my fe treed

 

 

 

 

 

 

 

 

 

 

 

 

 

lives forever. | |
| L be bieve Laan entitled do munttery Ceatpes sedton hor dt
om ond ol #15 0, OOO for dhe weet sncareecafced 4S e
resuld A dus ‘exdecbinn . ,
EL belie Econ eal So rege Lasd gn res
of: PY AC osltced! can aller fh''s adeshion gevary led hos ti
enor ole f£ BL, O00 ef

 

 

L aM alse ended Lo fain tah Ckbeia. dus

Jy dhe
dime of abrw vd Brccie Ws — ff 180, do”d

 

Lr eplnes F IZ, O00 in Aemeses

 

 

 

 

 

 

 

 

ae
(Date)

(Signature of Plaintiff)

CIVIL RIGHTS COMPLAINT
CV-66 (7/97)

Page 6 of 6

 
